Title: Thomas Jefferson to George Hay, 27 April 1812
From: Jefferson, Thomas
To: Hay, George


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 27. 12.
          
		  Yours of the 21st is recieved. I am very sensible of the kindness of the motives on which you decline accepting compensation for the trouble you incurred in defending me at the suit of Livingston. yet  the obligations I am under to you would not be lessened by that acceptance. your profession is as laborious as it is honorable, the eminence you have justly attained
			 creates augmentation of expence, and no maxim is more solid than that labour is worthy of it’s remuneration. the public rights not having been 
                  justly brought into question on the decision, neither the general government, nor that of Orleans became interested in it. I cannot therefore but intreat your making use of the order which mr Gibson will pay on demand. the zeal and attention you bestowed on the case will leave me still for ever indebted to you.
		  
          In the case of the Distributees of P. Randolph v. his exrs mr Wayles’s accounts have been settled, and if A. Cary’s are not, one exr is not answerable for another. I am almost certain no process has been served on me on the bill of Review. I do not know then how comes an attachment to be the 1st process.
          In Ariana Randolph’s case, mr Wayles was no security nor any ways concerned, nor am I a trustee, for I could not be made one without my consent, which was never given. I hope therefore both parties will agree to withdraw my name from the suit.
          
                  
                  Scott’s suit being totally unfounded, will be settled by my answer, when opportunity for that is given me. this is the first knolege I have of being a party to it. I shall set out for Bedford within 3. or 4. days and be absent as many weeks. I shall there see Saml J. Harrison, the other def. and learn what he has done or proposes.
          I am sorry to be troublesome to you on the subject of the MS. documents in Livingston’s case, all the printed ones being returned to me. the inclosed paper will inform you more particularly what they were, and the ground on which I stand respecting them at the Secretary of State’s office. it will probably bring them to your recollection. they were all stitched together in a volume of some mass. perhaps you have delivered them to mr Wirt or mr Tazewell. they can only be mislaid, the volume being too bulky to be lost.
          Accept the assurance of my great esteem & respect.
                  Th: Jefferson
        